Citation Nr: 1122333	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  07-37 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the character of the Veteran's discharge from active military service is a bar to the attainment of veteran status and, therefore, to the receipt by his surviving spouse of Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to August 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran died on July [redacted], 2006.  The appellant is the Veteran's surviving spouse.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant, if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, the appellant's claim of entitlement to VA benefits must be remanded for further development of whether the character of the Veteran's discharge from active military service is a bar to the attainment of veteran status and, therefore, to the receipt by his surviving spouse of VA benefits.  Such remand is necessary to ensure that the appellant is afforded every possible consideration.

In the instant case, the Veteran's surviving spouse filed a claim for Dependency and Indemnity Compensation (DIC), death pension, and accrued benefits in August 2006.  The month before the Veteran had filed a claim for service connection for posttraumatic stress disorder (PTSD), depression, alcoholism, neurological disorders, and exposure to radiation while in service; however, VA did not receive his claim until after his death.  In the October 2006 administrative decision now on appeal, the RO determined that the Veteran's discharge in August 1989 was dishonorable due to his own willful and persistent misconduct.

Only Veterans and the surviving spouse, child(ren), or parent(s) of a Veteran are eligible to receive pension, compensation, and dependency and indemnity compensation benefits.  38 C.F.R. §§ 3.3, 3.4, 3.5.  A Veteran is "a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable."  38 C.F.R. § 3.1(d); see also 38 U.S.C.A. § 101(2).

A discharge or release is considered to have been under dishonorable conditions if an undesirable discharge was accepted to escape trial by general court-martial.  38 C.F.R. § 3.12(d).  A discharge or release also is considered to have been under dishonorable conditions if it was issued because one of the following offenses was committed: (1) mutiny or spying; (2) an offense involving moral turpitude, including conviction of a felony; (3) homosexual acts involving aggravating circumstances or other factors affecting the performance of duty; and (4) willful and persistent misconduct.  Id.  This last offense includes a discharge under other than honorable conditions determined to be issued because of willful and persistent misconduct but excludes a discharge because of a minor offense if service was otherwise honest, faithful, and meritorious.  Id.  An offense that "interfere[s] with [the] appellant's military duties, indeed preclude[s] their performance...[does] not constitute a minor offense."  Stringham v. Brown, 8 Vet. App. 445, 448 (1995).

"Willful misconduct" is an act involving conscious wrongdoing or known prohibited action.  38 C.F.R. § 3.1(n).  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Id.  A mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  Id.  The simple drinking of alcoholic beverages also is not of itself willful misconduct.  38 C.F.R. § 3.301(c)(2).  However, the deliberate drinking of a known poisonous substance or under conditions which would raise a presumption to that effect is considered willful misconduct.  Id.

As it prevents attainment of veteran status, a discharge due to one of the reasons specified in 38 C.F.R. § 3.12(d) is a bar to the payment of VA benefits.  38 C.F.R. § 3.12(b).  An exception exists, however, for a person who is found to have been insane at the time he committed the acts precipitating his discharge or release.  Id.  

A review of the claims file shows that the Veteran's discharge is listed as under other than honorable conditions on his DD Form 214.  Service personnel records show that during the summer of 1989 the Veteran was charged with violations of the following provisions of the Uniform Code of Military Justice (UCMJ): Article 86, absent without leave; Article 92, disobeying a lawful order; and Article 112A, wrongful use of controlled substance.  These charges apparently arose from testing positive for drug use during urinalysis in June 1989.  During a captain's mast in July 1989 the Veteran received non-judicial punishment for being absent without leave and disobeying a lawful order.  He was discharged in August 1989.

The appellant has contended in her written statements, and shown by various copies of correspondence and documents submitted to VA during the course of this appeal, that she has filed for an upgraded discharge for her husband with the U.S. Navy Board for Correction of Naval Records (BCNR).  In September 2006 correspondence, the appellant wrote the BCNR requesting that her husband's discharge papers be changed.  In part, she contended that her husband developed psychological problems in service after a fire aboard the U.S.S. FLASHER when he was ordered to close the door of a burning reactor room on his two best friends.  In November 2006, the BCNR wrote the RO requesting the Veteran's claims file and service treatment records and the appellant again wrote the BCNR providing additional evidence and promising additional medical evidence.  In April 2007, the BCNR wrote the appellant notifying her that the RO had yet to send the Veteran's file to the BCNR.  In May 2007, the RO wrote the appellant that it had sent a copy of the VA administrative decision, and the Veteran's service treatment records and medical records, to the BCNR.  There is no record of any subsequent response from the BCNR.

Because records of a decision by the BCNR have not yet been obtained by the RO, and because VA is bound by service department findings concerning the character of a Veteran's discharge, the Board finds that, on remand, the RO/AMC should contact the BCNR and request copies of any BCNR decision on the appellant's application for an upgraded discharge for the Veteran and all documents considered in that decision.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the U.S. Navy Board for Correction of Naval Records (BCNR) and request copies of any decision on the appellant's application for an upgraded discharge for her late husband's service from March 28, 1988, to August 23, 1989, along with copies of all documents used in this decision.  A copy of any correspondence sent to the BCNR and any reply, to include a negative reply, should be included in the claims file.

2.  Thereafter, the RO/AMC shall readjudicate the appellant's claim of entitlement to eligibility for VA benefits based on the character of discharge of her late husband's service.  If the benefits sought on appeal remain denied, then the appellant should be provided a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


